Citation Nr: 1727010	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-04 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for depression.

2.  Entitlement to service connection for depression.

3.  Entitlement to an increased rating for left popliteal/tibial nerve damage due to gunshot wound with motor and sensory involvement, currently evaluated as 40 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the U.S. Army from July 1979 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from November 2011 and July 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2008 rating decision denied a claim of entitlement to service connection for depression.  The Veteran did not timely appeal the April 2008 rating decision and new and material evidence was not submitted within one year of notice of the rating decision.

2.  Evidence received since the April 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for depression, and raises a reasonable possibility of substantiating the claim.

3.  For the entire period on appeal, the Veteran's left popliteal/tibial nerve damage has been assigned the maximum schedular rating under Diagnostic Code 8521 applicable to paralysis of the external popliteal nerve (common peroneal).


CONCLUSIONS OF LAW

1.  The April 2008 rating decision denying entitlement to service connection for depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  Evidence received since the April 2008 rating decision denying entitlement to service connection for depression is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.

3.  The criteria for a rating in excess of 40 percent for left popliteal/tibial nerve damage due to gunshot wound with motor and sensory involvement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.14, 4.124a, Diagnostic Code 8521 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to the claim for an increased rating for left popliteal/tibial nerve damage, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In August 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, obtaining VA examinations.  There is no evidence that additional records have yet to be requested or that additional examinations, which were obtained in October 2010 and May 2012, are in order.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.

Increased Rating

In this case, the Veteran claimed entitlement to an increased rating for service-connected left popliteal/tibial nerve damage in an August 2010 correspondence.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

At the March 2017 hearing, the Veteran reported that his service-connected left popliteal/tibial nerve has been paralyzed since service and that he could feel no pain in that part of his extremity.  An October 2010 VA examination confirms that sensory examination of the distal third of the left lower extremity was absent; motor examination revealed total paralysis of left ankle dorsiflexion, great toe extension, and left foot eversion and only active movement against gravity for left foot inversion; and there was contracture at the left ankle with the foot staying in a plantar-flexed position.  A May 2012 VA examination made essentially the same findings and an April 2013 letter from the Veteran's private physician indicated that he had permanent posterior tibial nerve paralysis which resulted in an inability to dorsiflex, plantarflex, invert or evert his left foot on a permanent basis.

The Veteran's left popliteal/tibial nerve damage due to gunshot wound with motor and sensory involvement is currently rated as 40 percent disabling under Diagnostic Code 8521, applicable to paralysis of the external popliteal nerve (common peroneal).  38 C.F.R. § 4.124a.  Under Diagnostic Code 8521, a 40 percent rating contemplates complete paralysis of the external popliteal nerve (common peroneal); foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Id.  This is the maximum schedular evaluation.  Hence, the Veteran's left popliteal/tibial nerve damage is appropriately rated under Diagnostic Code 8512 and he is in receipt of the maximum schedular evaluation.  Accordingly, there is no basis to assign a higher rating.  As such, the claim must be denied.

The Board acknowledges that in a July 2012 letter, the Veteran's representative at that time raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) as part and parcel of the claim for an increased rating for the left popliteal/tibial nerve damage.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the July 2016 rating decision, however, the RO granted a TDIU effective July 6, 2007 - years before the Veteran's August 2010 claim for an increased rating.  Accordingly, the issue of entitlement to a TDIU is not before the Board.

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

In this case, in April 2008, the RO denied the Veteran's claim of entitlement to service connection for depression.  The Veteran did not appeal the decision nor did he submit new and material evidence within the one-year appeal period.  Therefore, the denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In denying entitlement to service connection for depression, the RO noted that although the service treatment records showed that the Veteran sustained a self-inflicted gunshot wound in December 1983, involving a reaction precipitated by stress, and although there was evidence showing that the Veteran had a current diagnosis of depression, there was no nexus between his current disability and his military service.

The evidence received since the April 2008 denial includes an August 2012 VA treatment record from a VA psychiatrist who noted that the Veteran had discussed with her that his depression had begun in the early 1980s while he was in the military.  She added that although she could not state with certainty the correlation between the current depressive symptoms and the reported symptoms in the military, it was at least as likely as not that the depressive symptoms began during this time.  Hence, as this evidence relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claim, the evidence is new and material and reopening of the claim for entitlement to service connection for depression is therefore warranted.


ORDER

The application to reopen the claim of entitlement to service connection for depression is granted.

Entitlement to an increased rating for left popliteal/tibial nerve damage due to gunshot wound with motor and sensory involvement, currently evaluated as 40 percent disabling, is denied.


REMAND

As noted above, the August 2012 VA treatment record from the VA psychiatrist suggests that the Veteran's current depression may be related to service.  However, this opinion is equivocal and thus, further development is needed to determine if there is a relationship between the Veteran's depression and his period of service. Accordingly a VA etiological examination should be obtained on remand.

In addition, it appears that some documents associated with records from the Social Security Administration pertaining to the Veteran's mental condition are in Spanish and have not yet been translated into English.

Accordingly, the case is REMANDED for the following action:

1.  Translate any documents that are in Spanish to English, to include those associated with the Veteran's Social Security Administration records.

2.  Thereafter, schedule the Veteran for a VA examination to address to the etiology of his depression.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's depression is related to or had its onset during the Veteran's period of active duty service.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale should accompany any opinion provided.

3.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


